Exhibit 10.4

SUMMARY SHEET OF EXECUTIVE CASH COMPENSATION

Except as indicated below, the following table sets forth annual base salaries
provided to the Company’s principal executive officer, principal financial
officer and other named executive officers in 2016 and as adopted for 2017 by
the Company’s Compensation Committee (the “Committee”) on March 22, 2017.

 

Named Executive Officers

   2016 Base
Salary      2017 Base
Salary  

Karl G. Glassman, President and CEO

   $ 1,100,000      $ 1,175,000  

Matthew C. Flanigan, EVP and CFO

   $ 523,000      $ 550,000  

Perry E. Davis, EVP, President – Residential Products & Industrial Products1

   $ 425,000      $ 500,000  

J. Mitchell Dolloff, EVP, President – Specialized Products & Furniture Products2

   $ 425,000      $ 500,000  

Jack D. Crusa, SVP – Operations3

   $ 380,000      $ 380,000  

David S. Haffner, Former Board Chair and CEO4

   $ 1,130,000      $ 1,130,000  

 

1  As previously reported, Mr. Davis’ 2016 base salary rate was increased from
$385,000 to $425,000 on November 13, 2016.

2  Mr. Dolloff’s base salaries are included in this disclosure because he is
expected to be included as a named executive officer in the Company’s proxy
statement for the 2017 Annual Shareholders Meeting. Mr. Dolloff’s 2016 base
salary rate was increased from $335,000 to $425,000 on November 13, 2016.

3  As previously reported, Mr. Crusa notified the Company that his retirement
date is expected to be December 31, 2017. As determined in January 2017, as part
of Mr. Crusa’s retirement transition, he will continue to receive his current
annual base salary until April 2, 2017 when such rate will be reduced to
$190,000. His salary rate is expected to be further reduced to $152,000 on
July 9, 2017.

4  As previously reported, Mr. Haffner served as the Company’s Board Chair and
Chief Executive Officer through December 31, 2015. Pursuant to Mr. Haffner’s
former employment agreement with the Company, he is entitled to continue to
receive his annual base salary (at the rate of $1,130,000) for all of 2016 and
on a prorated basis through the 2017 Annual Shareholders Meeting, which is
scheduled to be held in May.

Except as noted below, the named executive officers are eligible to receive an
annual cash incentive under the Company’s 2014 Key Officers Incentive Plan
(filed March 25, 2014 as Appendix A to the Company’s Proxy Statement) (the
“KOIP”) in accordance with the 2017 KOIP Award Formula (filed March 27, 2017 as
Exhibit 10.1 to the Company’s Form 8-K). Each executive’s cash award is
calculated by multiplying his annual base salary at the end of the KOIP plan
year by his Target Percentage, then applying the award formula adopted by the
Committee for that year. The Target Percentages in 2016, and as adopted for 2017
by the Committee on March 22, 2017, for the principal executive officer,
principal financial officer, and other named executive officers are shown in the
following table.

 

Named Executive Officers

   2016 KOIP
Target
Percentage     2017 KOIP
Target
Percentage  

Karl G. Glassman, President and CEO

     115 %      120 % 

Matthew C. Flanigan, EVP and CFO

     80 %      80 % 

Perry E. Davis, EVP, President – Residential Products & Industrial Products

     60 %      80 % 

J. Mitchell Dolloff, EVP, President – Specialized Products & Furniture Products1

     60 %      80 % 

Jack D. Crusa, SVP – Operations2

     60 %      N/A  

David S. Haffner, Former Board Chair and CEO3

     115 %      115 % 

 

1  Mr. Dolloff’s Target Percentages are included in this disclosure because he
is expected to be included as a named executive officer in the Company’s
definitive proxy statement for its 2017 Annual Shareholders Meeting. His 2016
Target Percentage was increased from 50% to 60% on November 13, 2016.



--------------------------------------------------------------------------------

2  As previously reported, Mr. Crusa notified the Company that his retirement
date is expected to be December 31, 2017. As determined in January 2017, as part
of Mr. Crusa’s retirement transition, he will participate in the Company’s Key
Management Incentive Compensation Plan (the “KMICP”), which is a cash bonus plan
for non-executive officers. The KMICP award formula for Mr. Crusa was adopted on
March 22, 2017 and included performance objectives based on Return on Capital
Employed (70% relative weight) and Free Cash Flow (30% relative weight). It will
be calculated by multiplying his weighted average annual base salary for 2017 by
his target percentage of 60%, then applying the award formula.

3  As previously reported, Mr. Haffner served as the Company’s Board Chair and
Chief Executive Officer through December 31, 2015. Pursuant to Mr. Haffner’s
former employment agreement with the Company, he received an annual incentive
payment with a Target Percentage of 115% for all of 2016, and will continue to
receive a payment for 2017 on a prorated basis through the 2017 Annual
Shareholders Meeting, which is scheduled to be held in May. Mr. Haffner’s 2016
(and prorated 2017) annual incentive are calculated in the same manner as a
Corporate Participant under the 2016 and 2017 KOIP Award Formulas (based on
Return on Capital Employed (ROCE) (60% relative weight); Cash Flow (20% relative
weight); and IPGs (20% relative weight)); however, since Mr. Haffner did not
have IPGs in 2016 or 2017, as discussed below, his incentive award is based 70%
on ROCE and 30% on Cash Flow for these years.

Individual Performance Goals. As previously reported, except as noted below, on
February 20, 2017, the Committee adopted Individual Performance Goals (the
“IPGs”) for our named executive officers. Except as noted below, the 2017 KOIP
Award Formula recognizes that 20% of each executive’s cash award in 2017 under
our KOIP will be based on the achievement of the IPGs. The IPGs for our named
executive officers in 2017 are, and for 2016 were:

 

Named Executive Officers

  

2016 IPGs

    

2017 IPGs

Karl G. Glassman
President and CEO

   Strategic planning, growth initiatives and succession planning      Strategic
planning and succession planning

Matthew C. Flanigan
EVP and CFO

   Strategic planning, credit facility renewal, information technology and
internal audit improvements      Strategic planning, information technology
improvements, succession planning and efficiency initiatives

Perry E. Davis
EVP, President – Residential
Products & Industrial Products

   Growth of targeted businesses and supply chain initiatives      Growth
initiatives and succession planning

J. Mitchell Dolloff
EVP, President – Specialized Products
& Furniture Products1

   Growth initiatives and succession planning      Strategic planning,
succession planning and efficiency initiatives

Jack D. Crusa
SVP –Operations2

   Production improvements for targeted businesses, purchasing initiatives
and succession planning      None assigned

David S. Haffner
Former Board Chair and CEO3

   None assigned      None assigned

 

1  Mr. Dolloff’s IPGs are being disclosed because he is expected to be included
as a named executive officer in the Company’s proxy statement for the 2017
Annual Shareholders Meeting.

 

2



--------------------------------------------------------------------------------

2  Mr. Crusa notified the Company that his retirement date is expected to be
December 31, 2017. As determined in January 2017, as part of Mr. Crusa’s
retirement transition, he will participate in the KMICP, which is a cash bonus
plan for non-executive officers. As such, he did not receive IPGs for 2017. The
KMICP award formula for Mr. Crusa was adopted on March 22, 2017 and included
performance objectives based on Return on Capital Employed (70% relative weight)
and Free Cash Flow (30% relative weight). It will be calculated by multiplying
his weighted average annual base salary for 2017 by his target percentage of
60%, then applying the award formula.

3  Mr. Haffner served as the Company’s Board Chair and Chief Executive Officer
through December 31, 2015. He was not employed by the Company after this date.
As such, he did not receive IPGs for 2016 or 2017.

The achievement of the IPGs is measured by the following schedule.

Individual Performance Goals Payout Schedule

(1-5 scale)

 

Achievement

   Payout  

1 – Did not achieve goal

     0 % 

2 – Partially achieved goal

     50 % 

3 – Substantially achieved goal

     75 % 

4 – Fully achieved goal

     100 % 

5 – Significantly exceeded goal

     up to 150 % 

 

3